Title: From Alexander Hamilton to William Skinner, 12 August 1791
From: Hamilton, Alexander
To: Skinner, William



Treasury DepartmentAugust 12th. 1791.
Sir,

In the hurry of writing my letter to you of the 2nd instant an idea is expressed which does not conform to my real intention, namely that the Certificates of State Debt of which there are no Registers nor other checks, should be sent to the Treasury for examination previous to their admission by you as valid.
The reasons which dictated this regulation in regard to Certificates of Federal debt, not being applicable to State Debt, it was never intended that it should extend to the latter.
You will therefore forbear to send onto the Treasury for previous examination the certificates of State Debt, ascertaining their authenticity in the best manner which circumstance will permit you will receive on loan all such as shall appear to you genuine. The enclosed extract of a letter of Hugh Williamson Esquire points out guides which appear to me capable of being useful to you. I have received information that the State of North Carolina has passed a law for subscribing its own certificates which had been redeemed or called in. On this point I refer you to my circular of the 1st. November. Nevertheless if the thing should be pressed upon you, you may receive the Certificates offered by the State and give a receipt expressing that they are to be submitted to the Secretary of the Treasury for his decision. And you will then inform me of the matter and receive my final determination, in order to which I shall perhaps take the advice of the Attorney General.
I am yours &c
A. H. William Skinner EsquireCommissioner of Loans.
